 Case 1:21-cv-00117-GZS Document 7 Filed 05/18/21 Page 1 of 2                   PageID #: 15




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

ORIYOMI ALOBA,                              )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )      1:21-cv-00117-GZS
                                            )
UNITED STATES EXECUTIVE                     )
OFFICE FOR THE DEPARTMENT                   )
OF JUSTICE, et al.,                         )
                                            )
       Defendants                           )

          RECOMMENDED DECISION ON PLAINTIFF’S COMPLAINT

       Plaintiff, an inmate in a federal facility in El Reno, Oklahoma, asserts a claim under

the Freedom of Information Act, 5 U.S.C. § 552 (FOIA) and the Privacy Act of 1974,

5 U.S.C. § 552a. Plaintiff alleges that he requested from the Department of Justice certain

documents regarding investigatory activity in Texas and California, which activity is

evidently related to a matter pending in California. Plaintiff asserts that the Federal Bureau

of Investigation has the documents but has not produced them or otherwise responded to

the requests.

       The proper forum for an enforcement action under FOIA and the Privacy Act is “the

district court of the United States in the district in which the complainant resides, or has

his principal place of business, or in which the agency records are situated, or in the District

of Columbia.” 5 U.S.C. §§ 552(a)(4)(B), 552a(g)(5). Plaintiff does not reside in the District

of Maine, and he does not allege that the requested documents are in the District of Maine.

The District of Maine, therefore, is not the proper forum for this action.
 Case 1:21-cv-00117-GZS Document 7 Filed 05/18/21 Page 2 of 2                  PageID #: 16




       Because the District of Maine is not the proper forum, the issue is whether this Court

should dismiss or transfer the matter. 28 U.S.C. § 1406(a) (“The district court of a district

in which is filed a case laying venue in the wrong division or district shall dismiss, or if it

be in the interest of justice, transfer such case to any district or division in which it could

have been brought.”)      Depending on the location of the documents, Plaintiff could

conceivably assert this action in one of several courts. Given that this Court is unaware of

the location of the documents, that this Court does not know whether Plaintiff prefers to

assert the action in the district in which he resides, and that the pleadings lack any

suggestion that Plaintiff would be prejudiced by a dismissal without prejudice, the interests

of justice do not support the transfer of the matter. Accordingly, I recommend the Court

dismiss the matter without prejudice.

                                          NOTICE

               A party may file objections to those specified portions of a magistrate
       judge’s report or proposed finds or recommended decisions entered pursuant
       to 28 U.S.C. Section 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen (14)
       days of being served with a copy thereof.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.

                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

       Dated this 18th day of May, 2021.




                                               2
